DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings field 4/4/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, said claim is indefinite because itis unclear what it meant for the film or sheet to be “unbacked”.
With regards to claim 17, it is unclear to what the “panels” refer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 1-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003-145672A (herein referred to as Dainippon).
Dainippon teaches a decorative laminate comprising a metallic tone finish applied to a plywood, MDF, or other woody base material (0010).  The decorative laminate is adhered to the substrate using an adhesive (0011).  The decorative laminate comprises a vapor deposited or sputter metal layer such as aluminum (0017) and a transparent resin (3) which may comprise PET (0016).  A colored layer may be applied between the transparent resin layer (3) and metal layer 2.  A second resin layer comprising PET (4) may be located between the metal layer (2) and the wood-base substrate (0027). Herein, (a) layers 2,3,and 4 collectively, (b) layers 2 and 3, or (c) layers 3 and 4 may be understood to read on the claimed ”metallized film or sheet” of claim 1. The adhesive may comprise a urethan adhesive (0036).    The PET layer (4) may be corona treated on both sides (0035).
With regards to claim 2, Dainippon teaches the synthetic films (3 and 4) may be PET.
With regards to claim 3, Dainippon teaches the metal may be aluminum.
With regards to claim 4, Dainippon the metal is deposited on the outside of layer (4) and the inner side of layer 4 is secured to the first face of the wood based substrate.
	With regards to claim 5, Dainippon teaches using an adhesive to secure the metallized film to the wood-based substrate.
	With regards to claim 6, Dainippon teaches the adhesive may be polyurethane.
	With regards to claim 7, the metallized film or sheet is understood to be “unbacked” since there is no additional layer present.
	With regards to claim 8, Dainippon teaches embodiments wherein the only layer between the metallized sheet or film and the first face of the substrate is the adhesive.
	With regards to claim 9, layer 3 is understood to read on the claimed “synthetic film or sheet” and the metallized layer is deposited on the inside thereof.
	With regards to claim 11, Dainippon teaches both surfaces of layer 4 may be corona treated.  In said embodiment, the surface modifying layer (the corona treated layer) is between the metallized film or sheet and the first face of the wood based substrate.
	With regards to claim 12, Dainippon teaches the surface is treated by corona treatment;  such treatments are known in the art to increase adhesive bonding.
	With regards to claim 13, the examiner takes the position that the outer resin layer 3 reads on the claimed “anti-oxidation layer applied to the metallized film or sheet.”
	With regards to claim 14, Dainippon teaches the substrate may be plywood.’
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-145672A (herein referred to as Dainippon), as applied to claims 1-9 and 11-14 above, and further in view of GB 824,438 (herein referred to as “Lickman”).
Dainippon is relied upon as above, but does not teach that the polymer layers can be  metallized on both surfaces thereof.  However, Lickman teaches that a decorative  metallized plastic film may have metallized films applied on both faces thereof (page 1, lines 9+) to provide the film with a bright appearance of a metal foil.  Thus, it would have been obvious to one of ordinary skill in the art to apply metallized films to both faces of the polymer films of Dainippon in order to improve the appearance of the metallized film.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-145672A (herein referred to as Dainippon), as applied to claims 1-9 and 11-14 above, and further in view of Dowden et al (US 2015/0259534)
Dainippon is relied upon as above. With regards to claim 15, Dainippon teaches a conveyor line method wherein the metallized PET film is pressed to the layer of adhesive on the face of the substrate (0034+) wherein the substrate may be wood-based.  Dainippon does not teach the substrate should comprise OSB.  However, Dowden teaches that OSB may be used as a substrate in furniture applications due to its high mechanical properties (0108).  Thus, it would have been obvious to the skilled artisan to utilize OSB as the wood based substrate of Dainippon as OSB is known to be useful in furniture applications due to its high mechanical properties.
	With regards to claim 16, Dainippon teaches depositing the metal on the outer side of PET film (4).
	With regards to claim 17, Dainippon teaches the laminate may be cut (0043) and machine (0004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2015/0344722) teaches a substrate comprising a decorative metallic coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649